Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group B in the reply filed on 10/20/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 28, 36, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For purposes of applying prior art, the recited limitation will be considered to be read on by providing the disclosed notification, i.e. a notification that the user is wearing the second device (as disclosed) is also a notification that the second device is wearable (as claimed).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 25-28, and 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0150139 A1 (hereinafter Lee).
Regarding claim 22, the limitation “A first device, comprising: a memory configured to store a program; and a processor coupled to the memory wherein the program causes the processor to be configured to: detect that a second electronic device is coupled to a first electronic device; … in response to detecting that the electronic device is coupled to the first device” is taught by Lee (Lee describes a system including a first electronic device executing software, e.g. paragraphs 82-83, which activates a second display mode in response to detecting coupling to a second electronic device, e.g. paragraph 124.)
The limitation “obtain a first interface of a foreground application and a second interface of a background application … obtain a to-be-displayed window based on a preset quantity of windows, … wherein the to-be-displayed window comprises the first interface and the second interface, and wherein the preset quantity of windows is greater than or equal to two; divide a display interface of the second electronic device based on the preset quantity of windows and the to-be-displayed window to obtain a divided display interface” is taught by Lee (Lee’s second display mode includes operations for obtaining interfaces of a foreground and background application in response to the detection of the connected device, obtaining a to-be-displayed window comprising the interfaces based on an obtained preset quantity of windows greater than or equal to two, and dividing a display interface based on the quantity and the to-be-displayed window, e.g. paragraphs 231-233, 236-237, 254, 256-258, figures 19, 21, where a preset plurality, i.e. quantity, of foreground and background application(s) are provided as content to be displayed in a multitasking display mode, where the multitasking display mode shows a window image comprising at least one foreground and at least one background application interface in partial areas of the virtual space, i.e. dividing the display interface to be displayed on the second device.)
The limitation “wherein the to-be-displayed window is a two-dimensional window … perform dimension conversion processing on the to-be-displayed window to obtain a converted to-be-displayed window; and send the converted to-be-displayed window to the second electronic device to enable the second electronic device to simultaneously display the converted to-be-displayed window in the divided display interface, wherein the converted to-be-displayed window is a three-dimensional window” is taught by Lee (Lee’s electronic device also performs dimension conversion processing on a 2D to-be-displayed window to obtain a converted 3D to-be-displayed window, e.g. paragraphs 132, 134 indicating that the virtual reality format can be displayed by converting a monoscopic, i.e. 2D, image stored in memory to a stereoscopic, i.e. 3D, image, which is then sent to the second device for simultaneous display to both eyes as a 3D window, e.g. paragraph 126.)
Regarding claims 25 and 34, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 22 above
	Regarding claim 26, the limitation “further comprising performing binocular rendering on the to-be-displayed window, to obtain a left-eye image and a right-eye image in the to-be-displayed window” is taught by Lee (As discussed in the claim 22 rejection above, Lee’s electronic device also performs dimension conversion processing on a 2D to-be-displayed window to obtain a converted 3D to-be-displayed window, e.g. paragraphs 132, 134 indicating that the virtual reality format can be displayed by converting a monoscopic, i.e. 2D, image stored in memory to a stereoscopic, i.e. 3D, image, which is then sent to the second device for simultaneous display to both eyes as a 3D window, e.g. paragraph 126.)
	Regarding claim 27, the limitation “wherein after detecting that the second device is coupled to the first electronic device, and before obtaining the to-be-displayed window, the interface display method further comprises: detecting that a 3D mode is turned on or receiving a notification from the second electronic device indicating that the second electronic device comprises a wearable apparatus” is taught by Lee (Lee teaches, e.g. paragraph 137, that the first device, 500 in the example of paragraph 137, receives a signal from the second device, 510 in the example of paragraph 137, to inform the first device that the user is wearing the second device.  While Lee does not explicitly address the signal being received between the claimed detection and obtaining steps, per se, the signal provided by the second device to inform the first device that the user is wearing the second device could be received by the first device at any point in time after the second device is connected to the first device causing the first device to activate the second display mode, e.g. as in paragraph 124.  That is, because the signal provided by the second device could be received at any point in time after the devices are connected, Lee’s first device could receive the signal between the detection and obtaining steps.)
Regarding claim 28, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above, i.e. because the signal provided by the second device could be received at any point in time after the devices are connected, Lee’s first device could also receive the signal between the dimension conversion and sending steps.
Regarding claim 35, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 26 above.
Regarding claim 36, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above.
Regarding claim 37, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 28 above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619